Citation Nr: 1827204	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  16-37 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for any respiratory disability, to include chronic obstructive pulmonary disorder (COPD).

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a back disability, to include Intervertebral Disc Syndrome (IVDS) and to include entitlement to separate service connection for bilateral lower extremity radiculopathy.

4.  Entitlement to service connection for any left leg disability, to include blood clots.



REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Esq, Attorney


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971, to include service in the Republic of Vietnam.  He died in August 2015.  His surviving spouse has been substituted in this appeal by the Regional Office (RO) and she was notified in a June 2016 notice letter.  See 38 C.F.R. § 3.1010 (2017).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) RO in Columbia, South Carolina.

This matter was previously before the Board in July 2015 and was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Given the below disposition of the Veteran's claim for service connection for a low back disorder the claim has been recharacterized as stated above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for a lung and any left leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is etiologically related to his conceded in-service noise exposure.

2.  The most probative evidence of record supports a finding that the Veteran's low back disorder was causally related to, or aggravated by, service.

3.  The Veteran's low back disorder manifested with separate bilateral lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for a back disorder have been met.  38 U.S.C. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for a separate service connection for bilateral lower extremity radiculopathy have been met.  38 U.S.C. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for right ear hearing loss and a low back disorder.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

A.  Right Ear Hearing Loss

During his lifetime, the Veteran contended that he had right ear hearing loss etiologically related to his active duty service.  Review of the claims file reveals that it has been conceded that the Veteran experienced in-service noise exposure.  The Veteran's service treatment records (STRs) demonstrated that the Veteran's right ear was within normal limits at the time of separation.

In a February 2011 VA examination the Veteran was found to have hearing loss that met the requirements for VA compensation purposes.  38 C.F.R. § 3.385.  The examiner stated that he could not provide an etiological opinion without resorting to mere speculation.  This opinion was continued in a September 2011 VA addendum opinion.  In December 2016 a VA audiologist opined that the Veteran's right ear hearing loss was not caused by his military noise exposure because "the literature does not support delayed onset hearing loss from noise exposure."  The Audiologist did not provide any further rationale.

However, in March 2018 an additional addendum opinion was provided by a different VA Audiologist.  This examiner opined that it was at least as likely as not that the Veteran's right ear hearing loss was caused or a result of his conceded active duty noise exposure.  As supporting rationale the Audiologist cited the Veteran's military occupational specialty (MOS) as a Motor Vehicle Operator in Vietnam, the absence of audiometric testing at the 3000Hz and 6000Hz frequencies at the time of enlistment, and the 20 decibel shift at the 6000Hz frequency at the time of separation.  The Audiologist noted that hearing loss "may be found service-connected if hearing worsened in service even though the hearing acuity at separation did not meet the current regulatory requirements of 38 C.F.R. § 3.385 for compensation for hearing loss."

Service connection for hearing loss is warranted.  The Veteran has been found to meet the requirements for impaired hearing as a disability for VA purposes in his February 2011 VA examination.  38 C.F.R. § 3.385.  The Board finds that the VA audiological examinations of record, prior to the March 2018 examination, are inadequate as they either failed to render a nexus opinion or failed to provide adequate supporting rationale.  The March 2018 opinion relies, in part, on the in-service threshold shift at the 6000Hz level, a level which is not considered for VA compensation purposes.  However, the VA Audiologist's opinion clearly noted some change in hearing in-service and attributed it to the Veteran's MOS and noise exposure, which has been conceded.  As the VA examiner's opinion is substantively adequate, the Board finds that service connection for right ear hearing loss is warranted.

B.  Back Disability

The Veteran's STRs are silent for any diagnosis or treatment of any back condition.  The Veteran's separation examination does not indicate any back conditions.  However, the Veteran credibly reported that he regularly drove on rough and pot-hole filled roads while on active duty and began experiencing back pain as a result.  He further reported that he did not seek treatment for his back pain while in service and that his back pain had continued to get worse since service.

In August 2014 the Veteran underwent a lumbar spine VA examination.  The Veteran was diagnosed with IVDS.  Regarding the history of the low back symptoms the Veteran described a back injury as the result of driving in combat in Vietnam.  The Veteran further stated that he never sought treatment and now has constant low back pain.  The Board, in a subsequent remand, found the opinion offered by the examiner to be inadequate.  Therefore, the Board will not discuss that opinion in substance. 

In April 2018 an addendum to the August 2014 VA examination was provided.  Regarding the etiology of the Veteran's IVDS the VA physician opined that it was less likely than not related to the Veteran's active duty military service.  Specifically, the physician explained that a reported motor vehicle accident during service "would not have resulted in the chronic, degenerative changes at the lumbar spine" and that "this condition develops over time, after repetitive injury or axial loading."  Finally the physician explained that there was "no indication that the Veteran's military service would have predisposed him to increased risk for developing this condition."

However, the Board notes that the "reported motor vehicle accident" seems to have derived from the Board's previous remand.  The Veteran had maintained that his back issues stemmed from the continuous driving and the conditions of the road, not a particular motor vehicle accident.  The regular trauma caused by driving on these roads is more like the repetitive injury over time that the VA physician cited as the cause of IVDS.  As such, the Board finds that the Veteran's competent and credible reports of in-service back trauma are analogous to the description of the cause of IVDS offered by the VA physician in the Aril 2018 addendum opinion.  Therefore, affording the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for a back disorder is warranted.  

In light of the decision establishing service connection for the Veteran's IVDS the Board finds that a separate grant of entitlement to service connection for bilateral lower extremity radiculopathy is warranted.  The Veteran's August 2014 VA lumbar spine examination identified that the Veteran had bilateral radiculopathy in his lower extremities that involved the femoral and sciatic nerves.  Therefore, the Board finds that the Veteran is entitled to a separate grant of service connection for bilateral lower extremity radiculopathy.


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for a back disability, diagnosed as IVDS, is granted.

Entitlement to service connection for bilateral lower extremity radiculopathy is granted. 


REMAND

The Board's July 2015 remand noted that the August 2014 VA opinion regarding the claimed respiratory and left leg disabilities were inadequate.  The opinion offered was that the Veteran's respiratory and leg conditions were all "Secondary to lifelong tobacco abuse and the sequelae thereof, not service."  The Board specifically noted that the opinion lacked explanation or any well-reasoned rationale.  In April 2018 an addendum opinion was provided addressing the Veteran's claimed respiratory and left leg conditions.

Regarding the respiratory issues the addendum noted that the Veteran was noted to be diagnosed with COPD and the physician opined that it was less likely than not due to service because it was more likely than not attributable to the Veteran's history of tobacco use.  However, the Veteran's original claim characterized the claim as secondary to Agent Orange exposure.  The Veteran had service in the Republic of Vietnam and is therefore afforded the presumption of exposure to herbicides.  See 38 C.F.R. § 3.307.  While COPD is not among the diseases entitled to service connection on a presumptive basis due to herbicide exposure, see 38 C.F.R. § 3.309(e), this does not preclude analysis of direct service connection as due to herbicide exposure.  To date the VA examinations and opinions of record have not offered any analysis of this service connection theory.  Therefore, on remand an opinion should be obtained addressing whether it is at least as likely as not that the Veteran's COPD was etiologically related to his conceded herbicide exposure.

The Veteran's left leg claim has been construed as including any left leg condition.  The Veteran's VA medical records indicate that he was diagnosed with peripheral vascular disease in his left leg.  As noted with his COPD claim there has not been, to date, an opinion regarding direct service connection of the Veteran's peripheral vascular disease as a result of conceded exposure to herbicides.  While peripheral vascular disease is not among the diseases entitled to service connection on a presumptive basis due to herbicide exposure, see 38 C.F.R. § 3.309(e), this does not preclude analysis of direct service connection as due to herbicide exposure.

Therefore, on remand an opinion should be obtained addressing whether it is at least as likely as not that the Veteran's peripheral vascular disease in his left leg was etiologically related to his conceded herbicide exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the appropriate VA examiner for an opinion regarding the nature and etiology of the Veteran's COPD.  Copies of all pertinent records should be made available to the examiner for review.  The examiner is asked to furnish opinions with respect to the following question:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's COPD was related to his in-service exposure to herbicides? 

A full rationale is to be provided for all stated medical opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, forward the claims file to the appropriate VA examiner for an opinion regarding the nature and etiology of the Veteran's left leg peripheral vascular disease.  Copies of all pertinent records should be made available to the examiner for review.  The examiner is asked to furnish opinions with respect to the following question:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's peripheral vascular disease was related to his in-service exposure to herbicides? 

(b) If the answer to (a) is no, is it at least as likely as not that any left leg peripheral vascular disease is caused or aggravated by the now service-connected back and lower extremity radiculopathies? 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A full rationale is to be provided for all stated medical opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the claim. If the benefit sought on appeal is not granted, issue the appellant and her representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


